Citation Nr: 0109977	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  92-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
degenerative arthritis of the lumbar spine with disc disease, 
status post lumbar laminectomy, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1983.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
RO&IC. 

In May 1994, the Board remanded the issue for further 
development.

In a September 1994 rating action, the RO&IC increased the 
evaluation for the service-connected low back disorder to 20 
percent.  

In March 1996, the Board denied an evaluation in excess of 20 
percent for a low back disorder and denied service connection 
for a cervical spine disorder.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court).  In a February 1997 Order, the 
Court dismissed the service connection issue, and remanded, 
pursuant to a joint motion, the increased rating issue.  

The Board remanded the case in November 1997 for additional 
development.

In a September 2000 rating action, the RO&IC assigned a 100 
percent convalescent rating under 38 C.F.R. § 4.30 from May 9 
to August 31, 1997.


FINDING OF FACT

The veteran's service-connected degenerative arthritis of the 
lumbar spine with disc disease, status post lumbar 
laminectomy, is manifested by a functional loss of the low 
back due to pain without current findings of radiculopathy; 
severe functional limitation due to pain, severe 
intervertebral disc syndrome or severe lumbosacral strain is 
not demonstrated.

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent for the veteran's service-connected degenerative 
arthritis of the lumbar spine with disc disease, status post 
lumbar laminectomy, are not met. 38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, by rating action in May 1984, service 
connection was granted for lumbosacral strain, evaluated 
under Diagnostic Code 5295 at a noncompensable level 
effective from November 10, 1983. 

In a December 1986 Decision, the Board granted service 
connection for a low back disorder.  By rating action in 
December 1986, a 10 percent rating was assigned for low back 
disorder (bulging disc or vertebral fractures or degenerative 
joint disease) (formerly lumbosacral strain), rated under 
Diagnostic Code 5293 at 10 percent effective from November 
10, 1983.  

In May 1990, the veteran submitted her claim for an increased 
rating for the service-connected low back disorder.

VA outpatient records dated in May and June 1990 show that 
the veteran was seen for complaints of low back pain.  The 
assessment in June 1990 was mechanical low back pain.  

At a VA examination in July 1994, the veteran complained of 
pain and aching of the low back and neck.  She also reported 
an occasional tingling sensation in the feet.  She indicated 
that lifting, walking for extended distances and standing for 
long periods of time aggravated the lower back.  There was 
slight muscle spasm of the paraspinal muscles of the lower 
cervical and lumbar regions noted.  Range of motion of the 
lumbar spine was reported as forward flexion from 0 to 50 
degrees and lateral rotation from 0 to 30 degrees.  It was 
indicated that further attempts at forward flexion and 
lateral rotation of the lumbar spine caused discomfort.  X-
rays studies of the lumbar spine showed formation of small 
marginal osteophytes at numerous levels throughout.  The 
intervertebral disc spaces seemed well preserved and there 
was evidence of some degenerative change at L5-S1 on both 
sides.  The diagnoses included that of lumbosacral strain.  

At a VA neurologic examination in July 1994, station and gait 
were normal.  There was no paralysis.  The reflexes, 
coordination and sensory examination was within normal 
limits.  The examiner concluded that there was no evidence of 
any neurological lesion.  It was noted that the claims file 
showed that the veteran had had a bulging disc at L3-L4 on 
myelogram in the past.

A September 1994 private outpatient treatment record shows 
that the veteran was seen for complaints of back pain.

Numerous private treatment records show treatment for 
complaints of back pain.  December and January 1997 private 
examination reports show diagnoses of bilateral L4-5 
radiculopathy, secondary to L4-L5 herniated nucleus pulposus.  
A May 1997 private discharge summary shows that the veteran 
underwent lumbar laminectomy and disc excision.  A subsequent 
May 1997 report noted that the incision was nicely healed, 
pain level was markedly reduced and there was a normal 
neurological examination.  An October 1997 follow-up 
evaluation report noted no leg pain with occasional 
paresthesias in her legs.  It was noted that she still got 
some back pain when sitting for prolonged periods, relieved 
with brief rest and stretching.

At a VA examination in March 1998, the examiner indicated 
that the claims file was reviewed.  The veteran complained of 
chronic low back pain since service with radicular symptoms 
down both lower extremities.  She reported that she recently 
underwent lumbar laminectomy in May 1997 with improvement of 
symptoms.  She denied any bladder or bowel dysfunction.  She 
denied weakness but indicated that she had some difficulty 
with sitting and walking.  She indicated that she had to give 
up playing tennis.  She reported that she had trouble bending 
and developed back pain if she sat for more than 20 to 30 
minutes.  Examination revealed a healthy linear scar in the 
midline of the lumbar spine that was nontender.  There was 
mild paraspinal spasms noted in the lumbar region.  Forward 
flexion was from 0 to 50 degrees.  Extension was from 0 to 20 
degrees.  Lateral rotation was from 0 to 25 degrees, and 
lateral flexion was from 0 to 25 degrees.  Motor testing 
demonstrated 5/5 in the quadriceps, hamstrings and tibialis 
anterior.  Deep tendon reflexes were symmetrical including 
ankle jerks.  Toes were downgoing.  The diagnosis was that of 
status post laminectomy of the lumbar spine with restricted 
range of motion with no evidence of easy fatigability.  The 
examiner concluded that there was no evidence of 
incoordination.  It was noted that the history was strongly 
suggestive of radicular symptoms; however, motor strength and 
reflexes were symmetrical including both ankle jerks.  It was 
indicated that she was prone to exacerbations of the low back 
syndrome.

At a VA examination in October 1998, the examiner noted that 
the claims file was reviewed.  The veteran reported that, 
following surgery in 1997, her neurogenic claudication was 90 
percent better although she still had evidence of 
paresthesias which radiated down the legs.  She indicated 
that weakness had almost disappeared.  She indicated that she 
was unable to play tennis but was able to work.  She 
indicated that sitting for extended periods of time, over-
exertion or walking caused pains to restart.  Forward flexion 
was from 0 to 70 degrees.  Backward extension was from 0 to 5 
degrees.  Left lateral rotation was from 0 to 5 degrees and 
right lateral rotation from 0 to 15 degrees.  The examiner 
indicated that there was no easy fatigability or 
incoordination but that there was limitation of motion due to 
pain.  Neurological examination of the lower extremities was 
5/5.  There was minimal pain and paresthesia present along 
the distribution of the L5-S1 inner distribution.  Knee jerks 
were preserved, and there was no evidence of Babinski 
response.  The veteran could toe and heel walk.  The 
impression was that of degenerative arthritis disease of the 
lumbosacral spine.  It was noted that the extent that the 
veteran's pain limited the functional ability was the fact 
that she was uncomfortable at her desk job due to the nature 
of weight bearing on her back, and she was unable to play 
tennis.

Private medical records include a May 1999 private lumbar 
spine magnetic resonance imaging spectroscopy (MRI) report 
which showed post-surgical changes status post left 
laminectomy at L4-5 with degenerative disc disease at that 
level with disc space desiccation and a disc bulge eccentric 
to the left.  It was noted that there was hypertrophic facet 
disease which was mild at L3-4, moderate at L4-5 and moderate 
to severe at L5-S1.  A July 1999 private medical report noted 
that the veteran had low back pain after taking a yoga class.  
She reported that pain was worse with bending, walking and 
with damp or cold weather.  She also reported that she had a 
motor vehicle accident in May 1998, at which time she felt 
she injured her neck again.  The examiner noted that review 
of a new MRI demonstrated post-surgical changes at L4-5 and 
degenerative disc disease with a small disc bulge.  No disc 
herniation was evident.  There was minimal epidural scar 
tissue and no significant neural compression evidence.  It 
was indicated that examination was quite benign.  There was 
restricted range of motion in the lumbar spine with increased 
pain in extension, flexion past 30 degrees and lateral 
flexion to 10 degrees.  There was no focal weakness, reflex 
asymmetry or sensory loss.  There was no radicular root 
tension signs.  The examiner concluded that the veteran had a 
mild flare-up of her lumbar degenerative disc disease with no 
recurrent disc herniation or anything else on the MRI to 
suggest a new acute injury.  It was indicated that she 
predominantly had mechanical back pain which was probably 
discogenic back pain in origin.  

At a VA examination in July 2000, the examiner indicated that 
the claims file was reviewed.  The veteran reported her 
history of a back injury and that she had a lumbar 
laminectomy in 1997 with considerable improvement in 
symptoms.  She reported that she felt pain again in 1998 when 
she started a yoga class.  She reported that the severity of 
the back was currently 3 to 4 as compared to 10.  She 
indicated that it was worse with weather changes and with 
bending and walking.  She indicated that she was able to work 
as a social worker although extended periods of standing 
caused her to have chronic low back pain.  She denied any 
radicular symptoms.  There was no paraspinal muscle spasm or 
tenderness.  Forward flexion was from 0 to 80 degrees 
initially.  The examiner indicated that on repetitive motion, 
there was a 20 degree loss of range of motion in forward 
flexion.  There was no evidence of easy fatigability, 
incoordination or weakened motion.  Backward extension was 
from 0 to 5 degrees, lateral rotation bilaterally was from 
0 to 25 degrees and lateral flexion bilaterally was from 0 to 
15 degrees.  It was noted that, on those maneuvers, there was 
no evidence of easy fatigability, incoordination or 
additional loss of range of motion.  There was no evidence of 
any radicular symptoms.  The impression was that of 
degenerative disease of the back.  

II.  Analysis

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the Court in Morton v. West, which 
held that the Secretary had no authority to provide 
assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The Board has considered this new legislation with regard to 
the veteran's increased rating claim.  The Board finds that, 
as the veteran has been afforded VA examinations and an 
opportunity to submit other medical evidence in connection 
with her claim, no further assistance in developing the facts 
pertinent to her claim is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation. Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, including Diagnostic Code 5292.

When intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, a 60 
percent rating is warranted. When intervertebral disc 
syndrome is severe, with recurring attacks, with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is assigned.  38 C.F.R. § 
4.71a including Diagnostic Code 5293.

Under existing case law, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must be considered when a diagnostic code provides 
solely for compensation based upon limitation of motion. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In a December 1997 
opinion, VAOGCPREC 36-97, the General Counsel of VA held that 
those provisions were also applicable to the evaluation of 
disability due to intervertebral disc syndrome.

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, loss of lateral spine motion, or unilateral, 
in a standing position.  When severe with listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion, a rating of 40 
percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.

Based on the evidence of record, the Board finds that the 
veteran's clinical picture referable to the service-connected 
low back disability does not reflect a level of impairment 
consistent with more than moderate functional limitation.  As 
such a rating in excess of 20 percent is not warranted.  As 
noted hereinabove, the most recent VA examination showed that 
forward flexion of the back was to 70 degrees with a 20 
degree loss of range of motion on repetitive motion.  At a VA 
examination in October 1998, forward flexion was shown to be 
from 0 to 70 degrees and on VA examinations in July 1994 and 
March 1998, forward flexion was shown to be from 0 to 50 
degrees.  The Board finds that clinical findings shown in 
both the VA and private medical evidence of record do not 
show severe functional loss of the lumbar spine which would 
warrant a 40 percent evaluation under Diagnostic Code 5292.

In addition, the clinical findings do not show evidence of 
radiculopathy that would support a 40 percent rating under 
Diagnostic Code 5293 for severe intervertebral disc syndrome.  
The Board notes that while the medical evidence shows that 
the veteran had complained of radiating pain in the lower 
extremities, the evidence does not show recurring attacks, 
with intermittent relief which would warrant a 40 percent 
evaluation severe intervertebral disc syndrome.

Further, the evidence does not show severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space which would warrant a 40 percent rating under 
Diagnostic Code 5295.

The Board finds that the veteran's prevailing symptomatology 
is properly addressed under the appropriate Diagnostic Code.  
Therefore, such symptomatology would not be a basis for a 
higher evaluation under 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202.

In making the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991).  
However, the preponderance of the available evidence in the 
present case is against claim for a rating in excess of 20 
percent for the service-connected impingement low back 
disorder.


ORDER

Entitlement to an increased rating for the service-connected 
degenerative arthritis of the lumbar spine with disc disease, 
status post lumbar laminectomy is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

